Citation Nr: 1307171	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-18 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 2007, for the grant of service connection for prostate cancer, status post radiation seed implant.

2.  Entitlement to a compensable initial disability rating for service-connected erectile dysfunction.

3.  Entitlement to a higher initial disability rating for service-connected prostate cancer, status post radiation seed implant, evaluated as 100 percent effective March 29, 2007, and 20 percent effective June 1, 2007.  


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from April 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that, by letter received in December 2012, the Veteran withdrew his power of attorney for The American Legion.  Subsequently, he was advised by letter that he could appoint a new representative or chose to proceed pro se.  In January 2013, the Veteran advised VA that he wished to represent himself (i.e., be pro se).

 The issue of an increased initial disability ratings for prostate cancer, status post radiation seed implant, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for his prostate cancer was received by the RO on March 29, 2007.

2.  There is nothing of record to indicate that an earlier claim for service connection for prostate cancer was filed and the Veteran acknowledges that he did not file a claim earlier than March 29, 2007.

3.  The Veteran's application to receive health care with the Veterans Health Administration cannot be construed as a claim for service connection.

4.  The Veteran's erectile dysfunction is not productive of either deformity of the penis or atrophy of both testicles.

5.  The Veteran's erectile dysfunction does not represent an exceptional disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 29, 2007, for service connection for prostate cancer, status post radiation seed implant, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2012).

2.  The criteria for a compensable initial rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.31, 4.115b, Diagnostic Codes 7522, 7223 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the Veteran's claims arise from his disagreement with the initial evaluation and effective date assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  As to the question of an earlier effective date for the grant of service connection, a medical examination or opinion would not assist in making a decision on this claim.  Thus, VA was not obligated to obtain one.  As to the increased rating claim for erectile dysfunction, VA examinations were provided in August 2007 and March 2010.  The reports of these examinations reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Earlier Effective Date Claim

By rating decision issued in February 2008, the RO granted presumptive service connection for prostate cancer, status post radiation seed implant, based upon exposure to herbicides in the Republic of Vietnam.  The grant of service connection was made effective March 29, 2007, the date the Veteran's claim for service connection was received by the RO.  The Veteran has disagreed with the assignment of this date for various reasons.  The Board will address his arguments in further detail below.

Initially, the Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(2)(i) (direct service connection).  For presumptive service connection purposes, the effective date is the date entitlement arose, if the claim is received within one year after separation from active duty; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(2)(ii)(presumptive service connection).      

As background, the Board notes that, effective in November 1996, VA added prostate cancer to the list of enumerated diseases recognized as having an association with exposure to herbicides in the Republic of Vietnam set forth in 38 C.F.R. § 3.309(e).  In the present case, however, the Veteran was diagnosed to have prostate cancer in May 2005.  Consequently, the effective date rules relating to liberalizing laws (see 38 C.F.R. § 3.114) are not applicable in the present case.

Furthermore, the Board notes that, under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 I. I. 32 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Board notes that, although acknowledging he understands that VA has to have a claim filed to begin the process (see the third statement submitted as a Notice of Disagreement in March 2008), the Veteran appears to argue on his VA Form 9 that his application for VA health care should suffice as a claim for service-connected compensation benefits because he had to provide his DD214, which clearly showed he was a Vietnam veteran and thus he was qualified for benefits resulting from exposure to Agent Orange.  The Board notes, however, that such application for health care was filed with the Veterans Health Administration (VHA) not the Veterans Benefits Administration (VBA).  VHA does not adjudicate claims for service connection.  Rather such claims must be filed with the VBA, the branch of VA under which the ROs and compensation benefits are managed.  The VHA has certain requirements that must be met in order to ascertain whether a veteran is eligible for health care at VA and, if so, what level of care he/she is entitled to.  See 38 C.F.R. § 17.36 et. seq.  Filing an application with VHA for health care does not, however, constitute filing an application with VBA for service-connected compensation.  Moreover, a claim for health benefits does not adequately establish a belief that he was entitled to compensation.  

In addition, the Veteran argues that, because his disease is a presumptive condition, that the date he was diagnosed to have prostate cancer (i.e., May 19, 2005) should be the effective date.  The Court of Appeals for Veterans Claims (Court) has held, however, that the mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid.  Furthermore, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 I. I. 377, 382 (1999).  Thus, although the Veteran was diagnosed to have prostate cancer in May 2005, an effective date cannot be awarded until March 29, 2007, as this is the date the Veteran actually filed his application upon which service connection was granted.

As noted,  a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325-26 (Fed. Cir. 2006); Lalonde, supra.  Consequently, simply because the Veteran was diagnosed and treated at VA for his prostate cancer, that does not mean that a claim for compensation benefits was made.  The exception would be if any of the VA treatment records indicate an intent to file a claim for compensation.  After reviewing all the VA treatment records prior to the Veteran's claim filed in March 2007, the Board finds that none of them indicate an intent by the Veteran that he was seeking service-connected compensation for his prostate cancer.  In fact, given the Veteran's statements that he did not know he was entitled to benefits until he filed in March 2007, the Board would be surprised to find any intent to claim VA compensation in those records.

The Veteran further claims that he should be afforded an earlier effective date because he was not advised by the staff at the VA Medical Centers that he was treated at for his prostate cancer that he was entitled to benefits.  He claims that, had he known, he would have filed his claim earlier.  

The Board finds, however, that the staff at the VA Medical Centers had no obligation to advise the Veteran of his eligibility for VA compensation.  See Lyman v. Brown, 5 I. I. 194, 197 (1993) (VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.).  In addition, VA's failure to notify the Veteran of his eligibility status does not toll the statutory time period set forth in 38 U.S.C.A. § 5110.  See Andrews v. Principi, 351 F.3d 1134, 1137 (Fed. Cir. 2003) (VA's failure to notify a veteran pursuant to 38 U.S.C.A. § 7722(b) and (c)(1) may not serve as the basis for tolling the time period in § 5110(b)(1) and awarding an effective date in contravention of the statute.).

Moreover, although the Veteran has stated that he did not know he was entitled to benefits, the Court has held that alleged ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947). The Court in Morris noted that the U.S. Supreme Court had held that persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris, 1 Vet. App. at 265.  Thus, the Veteran's ignorance of the laws and regulations relating to VA compensation benefits and his eligibility for such benefits is not a basis for granting an earlier effective date.

As for the Veteran's reliance on the language in the notice letter to him regarding the establishment of effective dates, the Board finds that he either does not understand the meaning of the information provided or he is misconstruing the language.  The Board acknowledges that there are times when an effective date can be given earlier than the date that the claim for service connection is filed.  For example, as the Veteran points out, when a claim is filed within one year of discharge, the effective date will be the first day following the date of discharge from active duty.  This exception, however, does not apply here as the Veteran was discharged from active duty in April 1967 and he filed his claim for service connection in March 2007, clearly not within one year after his discharge from active duty.  

As for his second issue with what is stated in the notice letter, the Veteran actually misstates that provision.  He states that the letter advises that the date of "entitlement is the 1st of the month after the VA determines service connection for the particular condition" when in fact the letter essentially states that the date of payment is the first day of the month following the month in which it is determined that the veteran is service-connected.  This simply means that, as in this case, payment of compensation was to start on April 1, 2007, the first day of the month after the effective date of service connection (i.e., March 29, 2007).  It does not mean that entitlement should start on the first day of the month that the Veteran was first diagnosed with a disability for which he was eligible to receive compensation.  As the Veteran acknowledged, in order to receive compensation benefits, a claim must first be filed.  In the present case, the Veteran did not file a claim until March 29, 2007, and he freely admits this.

As for his argument that he believes that, in cases of a presumptive condition, the effective date should be the date the veteran is diagnosed, there is no law that provides for VA to provide such an effective date.  As previously stated, the effective date for presumptive service connection is essentially the date entitlement arose or the date the claim was filed, whichever is later except in the case where the claim was filed within one year after discharge from active duty (which is not the situation in the present case as previously discussed).  

As the Veteran's claim for service connection for his prostate cancer was not filed until March 29, 2007, more than one year after his discharge from active duty, as a matter of law the effective date would be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the present case, the later date is the date the Veteran filed his claim for compensation (i.e., March 29, 2007).  There are no provisions in the law for awarding an earlier effective date in the present circumstances.  The Board is sympathetic to the Veteran; however, the law prohibits the assignment of an effective date earlier than March 29, 2007, in the present case.   The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.   Consequently, as the Board has no authority to award an effective date earlier than March 29, 2007, the Veteran's claim must be denied.

III.  Compensable Disability Rating for Erectile Dysfunction

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Service connection for erectile dysfunction was granted in the February 2008 rating decision and has been evaluated as zero percent disabling effective March 29, 2007.  The Veteran has disagreed with the noncompensable disability rating assigned for his now service-connected erectile dysfunction.  Consequently, the Veteran's claim for a higher evaluation is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board notes that there is not a diagnostic code specifically for erectile dysfunction.  When an unlisted condition is encountered, it is permissible to rate the condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  38 C.F.R. § 4.27.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's erectile dysfunction is currently rated by analogy under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  A note to Diagnostic Code 7522 instructs VA to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350 . 38 C.F.R. § 4.115b , Diagnostic Code 7522.  In this regard, the Board notes that special monthly compensation under 38 C.F.R. § 3.350  for loss of use of a creative organ was also granted in the February 2008 rating decision, effective the date of service connection for erectile dysfunction.  Therefore, the issue of special monthly compensation is not before the Board. 

In addition, the provisions of 38 C.F.R. § 4.115b , Diagnostic Code 7523, allows for a noncompensable (0 percent) rating for atrophy of one testicle, and a rating of 20 percent for atrophy of both testicles. 

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 . 

In this case, the Veteran was initially seen at the VA Medical Center in Chicago, Illinois to initiate treatment in April 2005 because he was concerned about some recent weight loss.  He had not been under a doctor's care for some time.  At that time he did not complain of any problems with erectile dysfunction.  On routine laboratories, the Veteran's prostate specific antigen (PSA) was found to be 5.38, and he was referred to Urology for consultation, the report of which does not indicate any complaint by the Veteran of having a problem with erectile dysfunction.  A biopsy was conducted in May 2005 that confirmed a diagnosis of prostate cancer.  In August 2005, the Veteran began treatment for his prostate cancer by receiving a Zoladex shot in preparation for radiation therapy.  A November 2005 Radiation Oncology note records the Veteran's complaint of being completely impotent since receiving the Zoladex shot.  This is the first complaint of erectile dysfunction seen in the treatment records.

In May 2006, the Veteran underwent implantation of brachytherapy radiation seeds.  An October 2006 Radiation Oncology follow up note indicates the Veteran reported having a weak erection, with weak ejaculation, prior to treatment; and he reported that, after treatment, he has had weak erection and a sensation of climax without ejaculation.  The use of medication was discussed with the Veteran but he turned it down at that time.

In August 2007, the Veteran underwent VA examination at which he reported having trouble obtaining an erection since his brachytherapy.

In his March 2008 Notice of Disagreement, the Veteran contended that his penis had become deformed since he developed erectile dysfunction.  He also reported that, on December 14, 2007, he requested medication for his erectile dysfunction and was prescribed Vardenafil.  

The Veteran again underwent VA examination in March 2010.  At that time, he reported that he had not seen an urologist for almost two years.  His main complaint was, when he goes to have sex, his penis gets deformed.  He said that the head of his penis kind of droops down and it does not get very hard and he has difficulty having sex.  With taking a 6 PDE-5 inhibitor, like Viagra, he stated he still cannot get an erection.  For the past two years, even with the Viagra, it was not working as good as it used to in the past.  Physical examination of the penis revealed a hard 1 cm by 7-8 mm nodule just behind the glans penis on the dorsum of the penis.  The examiner noted that it felt like a Peyronie's plaque.  The examiner's assessment was erectile dysfunction and Peyronie's disease.  As to the Peyronie's disease, the examiner stated that this is the cause of the Veteran's penis deformity.  Significantly, he stated that Peyronie's disease is a disease of unknown etiology and opined that it is most likely not related to the Veteran's prostate cancer.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial compensable rating for erectile dysfunction has not been warranted at any time since March 29, 2007, the effective date of the grant of service connection.  The Board acknowledges that the March 2010 VA examination provides a diagnosis of a penile deformity known as Peyronie's disease.  The Board notes, however, that the Veteran is not service-connected for Peyronie's disease or a penile deformity.  Thus, the Board cannot award a compensable disability rating under Diagnostic Code 7522 because the penile deformity is not service-connected.  Manifestations due to a nonservice connected disability may not be considered when assigning the rating for a service-connected disability.  Consequently, the Board finds that a compensable disability rating under Diagnostic Code 7522 for the Veteran's service-connected erectile dysfunction is not warranted.

Also, the Board notes that the evidence does not show, nor has the Veteran contended, that he has any atrophy of both testicles.  Therefore, a compensable, 20 percent rating is not warranted under Diagnostic Code 7523 either. 

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating, as the Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule. 

Finally, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008). 

The Veteran has not alleged any symptoms relating to his service-connected erectile dysfunction that are unusual or extraordinary.  Furthermore, he does not show how this disability affects his occupational functioning.

Consequently, there is no indication in the record that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating, as the manifestations of the Veteran's disability are contemplated by the schedular criteria.  In this regard, the Board acknowledges that the symptoms of the Veteran's service-connected erectile dysfunction are not explicitly contemplated in the schedular criteria as there is no Diagnostic Code specific for that disability.  The Veteran, however, is compensated for loss of use of a reproductive organ under the special monthly compensation provisions.  Thus, the Board finds that the assigned schedular evaluation is adequate in this case. The Board, therefore, determines that there are no unusual or exceptional factors warranting the referral of the claim for extra-schedular consideration. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's erectile dysfunction, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an effective date earlier than March 29, 2007, for the grant of service connection for prostate cancer, status post radiation seed implant, is denied.

Entitlement to an initial compensable disability rating for service-connected erectile dysfunction is denied.


REMAND

The Board finds that the Veteran's claim for an initial increased disability rating for his now service-connected prostate cancer must be remanded for additional development.

Initially the Board notes that the last VA treatment record associated from the claims file is the operative report of a cystoscopy conducted in September 2008.  Although the Veteran reported at the March 2010 that he had not seen an urologist for almost two years, given that there should be some type of follow up after the September 2008 cystoscopy, the Board finds there are likely additional VA treatment records that have not been associated with the claims file.  Such records should be associated with the Veteran's claims file on remand.

The Board finds further that a new VA urology examination is necessary to determine whether the Veteran's prostate cancer is no longer malignant and there has not been a recurrence.  The Board notes that a VA Radiation Oncology treatment record from October 2006 indicates that the Veteran was six months status post permanent implant brachytherapy seeds, and he was doing very well with no signs or symptoms of disease.  A March 2007 Radiation Oncology follow up note continues to indicate the Veteran was doing well.  In October 2006, the Veteran's PSA was 0.46.  In March 2007, his PSA was 0.38.  An August 2007 treatment note, however,  indicates his PSA in March 2007 was 0.45.  In September 2007, his PSA was 0.59.  The final PSA of record is from March 2008 at which time it was 1.25.  Thus, the Board notes that the records indicate the Veteran's PSA was slowly creeping back up.  Although 1.25 is still well within normal limits, the Board notes that this is more than double the prior reading obtained six months before.  Unfortunately, the VA examiner who conducted the March 2010 examination did not obtain a PSA to compare with the prior readings.  Furthermore, the March 2010 VA examiner stated his diagnosis as carcinoma of the prostate treated by brachytherapy with a slight elevation of the PSA, its significance is yet to be determined.  Thus, the examiner failed to clearly state whether the Veteran's prostate cancer was currently malignant or had not reoccurred. 

Consequently, the increase in the Veteran's PSA and the VA examiner's failure to specifically state the current status of the Veteran's prostate cancer raises the question as to whether the Veteran's prostate cancer was still malignant at that time.  Based upon the available evidence, the Board has no way of determining whether the Veteran has ever actually been cancer free and, if he was, at what point did his malignancy end and whether he has had a recurrence.  

Furthermore, the VA examiner who conducted both the August 2007 and the March 2010 VA examinations noted a nodule in the right side of the Veteran's prostate on examination.  At the August 2007 examination, the nodule was 1 cm in size.  The examiner stated that the Veteran would have to be studied to see whether or not that nodule had to be re-biopsied.  At the March 2010 VA examination, the nodule had decreased in size to about 5 to 6 mm and was freely movable.  The examiner did not address this nodule and its significance.  The only VA treatment record that appears to note this nodule is a July 2008 Urology note showing that a flat 3 mm cyst off the right apex was noted (although the Board notes the size is quite different from what the VA examiner has stated so it is not clear that this record is referring to the same nodule).

Consequently, the Board finds that a new VA examination is warranted to determine the current status of the Veteran's prostate cancer.  In other words, to determine whether the malignancy has resolved and, if so, the likely date it is shown in the records to have done so.  In determining this, a new PSA should be obtained as well as the PSAs of record noted and considered, especially those showing an elevation (within normal limits) from March 2007 to March 2008.  In addition, the significance of the nodule in the right side of the Veteran's prostate noted on both prior VA examinations must be addressed, including determining whether this represents a continued malignancy or some benign residual of the cancer or treatment therefor.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's medical records from the VA Medical Center in Chicago, Illinois, for treatment for complaints related to the Veteran's prostate cancer and residuals therefor from October 2008 to the present.  All efforts to obtain VA records should be fully documented, and it should be noted in the claims file if records are not available.

2.  Thereafter, schedule the Veteran for a VA urology examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's service-connected prostate cancer, status post radiation seed treatment, to include obtaining a current PSA reading.  

The examiner should determine the current status of the Veteran's prostate cancer (in other words whether it is currently malignant or the malignancy has resolved).  If the examiner determines that the Veteran's prostate cancer is currently malignant, then he/she should opine as to whether this represents a continuous malignancy or a recurrence of his prostate cancer.  If it represents a recurrence of the Veteran's prostate cancer, then the examiner should opine as to the date (month, year) at which time the Veteran's prostate cancer became nonmalignant and the date (month, year) that it recurred.  If the examiner determines that malignancy is no longer present, then he/she should opine as to the most likely date (month, year) that the malignancy resolved based upon the evidence of record.  In making the above determinations, the examiner should consider the PSAs noted in the record showing an increase from March 2007 to March 2008.  

Furthermore, the examiner should determine whether the nodule noted by the previous examiner in both prior examinations is still present.  If it is still present, any tests or studies necessary should be conducted to determine the exact nature of this nodule, to include whether it represents a continued malignancy from the Veteran's prostate cancer.  If the nodule is either not present or it is determined to not to represent a continued malignancy from the Veteran's prostate cancer, the examiner should render an opinion as to its significance and whether it represents a residual of the Veteran's prostate cancer or the treatment therefor.

If the examiner determines that the Veteran's prostate cancer is not currently malignant, then he/she should elicit information as to the frequency, duration, and severity of any associated residual symptomatology, and their effects on the Veteran's daily activities, including work and physical activity. 

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


